Exhibit 10.8

Intelsat Global S.A.

RCS Luxembourg B149927

Intelsat S.A.

RCS Luxembourg B149970

Intelsat Global Holdings S.A.

RCS Luxembourg B162135

4, rue Albert Borschette

L-1246 Luxembourg

Intelsat Management LLC

3400 International Drive NW

Washington D.C., DC 20008

March 30, 2012

Michael McDonnell

[Address]

Dear Mr. McDonnell:

Reference is made to (i) that certain Employment Agreement dated as of May 6,
2009 (as heretofore amended, the “Employment Agreement”), by and between you,
Intelsat Global S.A. (f/k/a Intelsat Global, Ltd.) (“Intelsat Global”) and
Intelsat S.A. (f/k/a Intelsat, Ltd.) (“Intelsat” and, together with Intelsat
Global, the “Original Employers”) and (ii) the Assignment and Modification
Agreement, dated December 21, 2009 (the “Assignment and Modification
Agreement”), by and between Intelsat Management LLC (“Intelsat Management”) and
the Original Employers, pursuant to which the rights and obligations of the
Original Employers under the Employment Agreement were assigned to and accepted
by Intelsat Management.

Prior to, or concurrently with the entry into this letter agreement (this
“Agreement”), Intelsat Global Holdings S.A., a Luxembourg société anonyme
(“Intelsat Global Holdings”), and all of the shareholders of Intelsat Global are
entering into certain contribution agreements, pursuant to which such
shareholders are contributing their Class A common shares, nominal value $0.01
per share, of Intelsat Global and Class B common shares, nominal value $0.01 per
share, of Intelsat Global to Intelsat Global Holdings in exchange for Class A
common shares, nominal value $0.01 per share, of Intelsat Global Holdings and
Class B common shares, nominal value $0.01 per share, of Intelsat Global
Holdings, all on the terms and conditions set forth in such contribution
agreements (the “Transaction”).

In connection with the Transaction, the parties hereto agree to modify the
Employment Agreement (this “Modification Agreement”) as of the Modification
Effective Date (as defined below) as follows, with full force and effect as of
the Modification Effective Date:

1. Modification. Following the consummation of the Transaction, you shall
continue to serve as the Chief Financial Officer and Executive Vice President of
Intelsat Global Holdings and you shall report to the chief executive officer of
Intelsat Global Holdings.



--------------------------------------------------------------------------------

2. Condition to Modification Effective Date. The effectiveness of this
Modification Agreement is subject to the consummation of the Transaction (such
time and date of consummation, the “Modification Effective Date”).

3. Miscellaneous.

3.1 Governing Law. This Modification Agreement shall be construed in accordance
with and governed for all purposes by the laws and public policy (other than
conflict of laws principles) of the District of Columbia applicable to contracts
executed and to be wholly performed therein.

3.2 Counterparts. This Modification Agreement may be executed in two or more
counterparts (including by facsimile or pdf format), each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

3.3 Severability. In the event that any part or parts of this Modification
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Modification Agreement which shall remain in full
force and effect. If legally permitted, the unenforceable provision will be
replaced with an enforceable provision that as nearly as possible gives effect
to the parties’ intent.

3.4 Successors and Assigns. This Modification Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties.

3.5 Other. Except as provided specifically herein, this Modification Agreement
shall not affect your rights under the Employment Agreement and the Assignment
and Modification Agreement (including, for the sake of clarity, your right to
retain your position as the Chief Financial Officer and Executive Vice President
of Intelsat Management, Intelsat Global and Intelsat, and your right to report
only to the chief executive officer of Intelsat Management and the chief
executive officer of Intelsat, and all other rights you had in respect of the
Employment Agreement, the Assignment and Modification Agreement and the Equity
Award Agreements (as defined in the Assignment and Modification Agreement) prior
to the execution of the Agreement). Except as expressly modified hereby, all
terms, conditions and provisions of the Employment Agreement and Assignment and
Modification Agreement shall remain unchanged and shall continue in full force
and effect. For the avoidance of doubt, neither the execution of nor the
transactions contemplated by this Modification Agreement or the Transaction
shall give rise to a claim of termination of the your employment under the terms
of the Employment Agreement or any of the Equity Award Agreements.

[Remainder of the page left intentionally blank.]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the date first written above.

 

INTELSAT S.A. By:  

/s/ Phillip L. Spector

Name:   Phillip L. Spector Title:   Executive Vice President and General Counsel
INTELSAT GLOBAL S.A. By:  

/s/ Phillip L. Spector

Name:   Phillip L. Spector Title:   Executive Vice President and General Counsel
INTELSAT MANAGEMENT LLC By:  

/s/ Phillip L. Spector

Name:   Phillip L. Spector Title:   Executive Vice President and General Counsel
INTELSAT GLOBAL HOLDINGS S.A. By:  

/s/ Phillip L. Spector

Name:   Phillip L. Spector Title:   Executive Vice President and General Counsel

Accepted and Agreed

as of the date first above written.

 

/s/ Michael McDonnell

Michael McDonnell